EXHIBIT 99.2 RESTRICTED STOCK AGREEMENT FOR JIM B. DAVIS This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into effective as of October 1, 2008 (the “Effective Date”) by and between ABC FUNDING, INC., a Nevada corporation (“Company”), and JIM B. DAVIS, an individual resident in the State of Texas (“Mr. Davis”). W I T N E S S E T H: WHEREAS, the Board of Directors of the Company (the “Board”) has determined that it is in the best interests of the Company and its shareholders to appoint Mr.
